DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Steve Lam (Reg. No. 72,721) on 11/05/2021.

Listing of Claims:
1.  (Currently Amended)  A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute an information processing method, the method comprising:
controlling, on a basis of inputted transaction orders, a display regarding a distribution of the transaction orders in a transaction market, wherein
the transaction orders include a provision order inputted by a provider who desires to provide a transaction object and a reception order inputted by a receiver who desires to receive the transaction object, and
the controlling further includes dynamically controlling the display regarding the distribution on a basis of two or more elements including a desired transaction price related to each of the provision order and the reception order and including at least one or more characteristics of the transaction object; [[and]]
causing a display apparatus to display the distribution regarding the provision order and the reception order on a basis of three or more of the elements by using a two-dimensional graph; and
generating, on a basis of a coordinate selected on the two-dimensional graph, the provision order or the reception order with the desired transaction price and the characteristic of the transaction object designated.

2.  (Previously Presented)  The non-transitory computer-readable medium according to claim 1, wherein the method further comprises
causing the display apparatus to display the distribution regarding the provision order and the reception order such that the provision order and the reception order are displayed in different forms.

3.  (Previously Presented)  The non-transitory computer-readable medium according to claim 1, wherein the method further comprises
causing the display apparatus to display the distribution regarding the provision order and the reception order by using a graph in which the elements are set as axes.

4.  (Previously Presented)  The non-transitory computer-readable medium according to claim 1, wherein the method further comprises
causing the display apparatus to display the distribution regarding the provision order and the reception order by using a two-dimensional graph in which the two or more elements that are the desired transaction price and one of the characteristics are set as axes.

5.  (Previously Presented)  The non-transitory computer-readable medium according to claim 1, wherein 
in a case the distribution regarding the provision order and the reception is based on the three or more of the elements, the two-dimensional graph is generated by dimensional compression based on the three or more of the elements.

6.  (Previously Presented)  The non-transitory computer-readable medium according to claim 3, wherein the method further comprises
performing control to add the provision order to the graph on a basis of the desired transaction price that is inputted by the provider and a characteristic that is inputted by the provider and that is of the transaction object which the provider desires to provide.

7.  (Previously Presented)  The non-transitory computer-readable medium according to claim 3, wherein the method further comprises
performing control to add the reception order to the graph on a basis of the desired transaction price that is inputted by the receiver and a characteristic that is inputted by the receiver and that is of the transaction object which the receiver desires to receive.

8.  (Canceled).

9.  (Previously Presented)  The non-transitory computer-readable medium according to claim 1, wherein the method further comprises
making determination as to transaction establishment between the provision order and the reception order on a basis of the desired transaction price and the characteristic of the transaction object.

10.  (Previously Presented)  The non-transitory computer-readable medium according to claim 9, wherein the method further comprises
determining transaction establishment between the provision order and the reception order on 

11.  (Previously Presented)  The non-transitory computer-readable medium according to claim 10, wherein the method further comprises
in a case where matching in either the desired transaction price or the characteristic of the transaction object is not established between the provision order and the reception order, performing control to issue a notification for recommending a compromise on a transaction condition to at least the provider or the receiver.

12.  (Previously Presented)  The non-transitory computer-readable medium according to claim 11, wherein the method further comprises
in a case where matching in at least one of a plurality of items for determining the characteristics of the transaction object is not established between the provision order and the reception order, performing control to issue a notification for recommending a compromise on a transaction condition to the receiver.

13.  (Previously Presented)  The non-transitory computer-readable medium according to claim 1, wherein 
the characteristics at least include a quality of the transaction object.

14.  (Previously Presented)  The non-transitory computer-readable medium according to claim 13, wherein the method further comprises
determining a quality of the transaction object on a basis of at least any one of an inputted 

15.  (Previously Presented)  The non-transitory computer-readable medium according to claim 1, wherein
the characteristics at least include a due time for the transaction object.

16.  (Previously Presented)  The non-transitory computer-readable medium according to claim 1, wherein
the provision order and the reception order at least include a sales order regarding sale of the transaction object and a purchase order regarding purchase of the transaction object, respectively, and
the method further comprises controlling a display regarding the distribution of the sales order and the purchase order.

17.  (Currently Amended)  An information processing apparatus comprising:
a control unit, implemented via a memory and a processor, configured to control, on a basis of inputted transaction orders, a display regarding a distribution of the transaction orders in a transaction market, wherein
the transaction orders include a provision order inputted by a provider who desires to provide a transaction object and a reception order inputted by a receiver who desires to receive the transaction object, 
the control unit is further configured to 
dynamically control the display regarding the distribution on a basis of two or more elements including a desired transaction price related to each of the provision 
cause a display apparatus to display the distribution regarding the provision order and the reception order on a basis of three or more of the elements by using a two-dimensional graph, and
generate, on a basis of a coordinate selected on the two-dimensional graph, the provision order or the reception order with the desired transaction price and the characteristic of the transaction object designated


18.  (Currently Amended)  An information processing method comprising:
controlling, by a processor, on a basis of inputted transaction orders, a display regarding a distribution of the transaction orders in a transaction market, wherein
the transaction orders include a provision order inputted by a provider who desires to provide a transaction object and a reception order inputted by a receiver who desires to receive the transaction object, and
the controlling further includes dynamically controlling the display regarding the distribution on a basis of two or more elements including a desired transaction price related to each of the provision order and the reception order and including at least one or more characteristics of the transaction object; [[and]]
causing a display apparatus to display the distribution regarding the provision order and the reception order on a basis of three or more of the elements by using a two-dimensional graph; and
generating, on a basis of a coordinate selected on the two-dimensional graph, the provision order or the reception order with the desired transaction price and the characteristic of the transaction object designated.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 7 and 9 – 18 are allowed.
The closest prior art of record, Ginsberg at al. (U.S. Patent Publication No. 2007/0260559) and Chassin et al. (U.S. Patent Publication No. 2012/0278220), and none of the prior art of record discloses or suggests, alone or in combination, a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute an information processing method, the method comprising: controlling, on a basis of inputted transaction orders, a display regarding a distribution of the transaction orders in a transaction market, wherein the transaction orders include a provision order inputted by a provider who desires to provide a transaction object and a reception order inputted by a receiver who desires to receive the transaction object, and the controlling further includes dynamically controlling the display regarding the distribution on a basis of two or more elements including a desired transaction price related to each of the provision order and the reception order and including at least one or more characteristics of the transaction object; causing a display apparatus to display the distribution regarding the provision order and the reception order on a basis of three or more of the elements by using a two-dimensional graph; and generating, on a basis of a coordinate selected on the two-dimensional graph, the provision order or the reception order with the desired transaction price and the characteristic of the transaction object designated. Therefore, the claimed subject matter disclosed in the independent claim as a whole is not taught or suggested by the prior art of record.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456